In the Supreme Court of Georgia



                                      Decided: February 1, 2016


    S16Y0547. IN THE MATTER OF DONALD CARLTON GIBSON.

      PER CURIAM.

      This disciplinary matter is before the Court pursuant to the petition for

voluntary surrender of license filed by Donald Carlton Gibson (State Bar No.

292819). In the petition, Gibson, who has been a member of the State Bar of

Georgia since 1999, admits that on December 15, 2015, he pled guilty to bank

fraud, a felony, in the United States District Court for the Southern District of

Georgia. Although Gibson has not yet been sentenced, he admits that by virtue

of his felony conviction, he violated Rule 8.4 (a) (2) of Bar Rule 4-102. Thus,

he requests that this Court accept the voluntary surrender of his license to

practice law, which he acknowledges is tantamount to disbarment. The Bar has

responded, asserting its belief that it is in the best interests of the Bar and the

public for the Supreme Court to accept Gibson’s petition.

      We have reviewed the record and agree to accept Gibson’s petition for the

voluntary surrender of his license. Accordingly, the name of Donald Carlton
Gibson hereby is removed from the rolls of persons entitled to practice law in

the State of Georgia. Gibson is reminded of his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                       2